                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                              NO. 5:20-CR-00196-D

UNITED STATES OF AMERICA

                v.

ANDREW CHARLES LEACH

                              ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the
                                    -
defendant on September 9, 2020, and all other evidence of record, the Court finds that

the following property is hereby forfeita,ble pursuant to 18 U.S.C. § 924(d)(l), made

applicable to this proceeding by virtue of 28 U.S.C. § 2461(c), as a firearm and

ammunition involved or used in a knowing violation of 18 U.S.C. § 924(c)(l)(A)(i), to

wit:

            •   One Raven Arms MP25 .25 caliber pistol bearing serial number 67977 4,

                and

            •   Any ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement, and all

other evidence of record, the United States is now entitled to possession of said

personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

       It is hereby ORDERED, ADJUDGED, and DECREED:

       1.       That based upon the Memorandum of Plea Agreement as to the

defendant, and all other evidence of record, the United States is hereby authorized to

                                           1




        Case 5:20-cr-00196-D Document 49 Filed 01/15/21 Page 1 of 2
-.. ~'   ii




              seize the above-stated personal property, and it is hereby forfeited to the United

              States for disposition in accordance with the law, including destruction, as allowed

              by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this

              Order shall be final as to the defendant upon entry.

                     2.   That upon sentencing and issuance of the Judgment and Commitment

              Order, the Clerk of Court is directed to incorporate a reference to this Order of

              Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

              32.2(b)(4)(B).

                    SO ORDERED. This~ day of            Xnv<½j           , 2021.




                                               J   ES C. DEVERIII
                                               United States District Judge




                                                        2




                      Case 5:20-cr-00196-D Document 49 Filed 01/15/21 Page 2 of 2
